Per Curiam.
We are not convinced by the proofs that the condition at the edge of the pavement of this highway was a proximate cause of the accident or even that it constituted such *145a dangerous condition that a finding of negligence on the part of the State can be predicated thereon even though it had existed for a considerable period of time. The Court of Claims has found “ that the condition of the road at the time and place of the accident was such that it was safe for any one traveling thereon with an ordinary amount of care ” and “ that the direct and proximate, cause of the accident was the unskillful, careless and negligent manner in which Clark drove his car.” These findings cover the case and the inconsistent findings of negligence on the part of the State to the effect that negligence of the State was a proximate cause of the accident are contrary to and against the weight of the evidence.
All concur.
Judgment reversed on the law and facts, with costs, and claim dismissed. Certain findings of fact disapproved and reversed.